Exhibit 99.1 PRESS RELEASE White River Capital, Inc. www.WhiteRiverCap.com (NYSE Amex: RVR) Contact: Martin J. Szumski Chief Financial Officer Address: 6051 El Tordo P.O. Box 9876 Rancho Santa Fe, CA 92067 Phone: (858) 997-6740 November 2, 2010 WHITE RIVER CAPITAL, INC. ANNOUNCES RESULTS FOR THIRD QUARTER 2010 AND DECLARES DIVIDEND · Third Quarter 2010 Net Income was $1.8 million · Quarterly Cash Dividend of $0.25 Declared · Book Value per Share Reached $26.08 Rancho Santa Fe, California White River Capital, Inc. (NYSE Amex: RVR) (“White River”) today announced net income for the third quarter 2010 of $1.8 million, or $0.48 per diluted share, compared to third quarter 2009 net income of $1.3 million, or $0.31 per diluted share. The net income results for the third quarter of 2010 are due to the following: o $3.6 million of earnings from operations contributed by the Coastal Credit LLC (“Coastal Credit”) subsidiary, o $0.4 million of operating expenses at the holding company, and an income tax expense of $1.4 million. In addition, White River announced that its Board of Directors has declared a quarterly cash dividend of 25 cents per share on its common stock to be paid November 22, 2010 to shareholders of record on November 12, 2010. Martin Szumski, Chief Financial Officer, stated, "Coastal Credit’s delinquency continues to improve as does the trend in loan charge-offs. Coastal Credit’s 30+ day delinquency declined to 1.9% at September 30, 2010 compared to 2.2% at June 30, 2010 and 3.9% at September 30, 2009. Coastal Credit’s allowance for loan losses as a percentage of finance receivables, net of unearned finance charges was 7.19% at September 30, 2010 compared to 7.33% at June 30, 2010.” Mr. Szumski continued, "Shareholders’ equity was $97.9 million at quarter end or $26.08 per common share.” DIVIDEND As previously announced, White River paid a quarterly dividend of 25 cents per share on its common stock on August 26, 2010. STOCK REPURCHASE PROGRAM White River is authorized to repurchase up to 500,000 shares of its outstanding common stock, from time to time and subject to market conditions, on the open market or in privately negotiated transactions.As of September 30, 2010, White River has repurchased 331,950 shares of its outstanding common stock under the program at an average price per share of $13.33. PROVISION FOR ESTIMATED CREDIT LOSSES The consolidated provision for estimated credit losses was $1.6 million compared to $2.2 million for the quarters ended September 30, 2010 and 2009, respectively. The following table documents the quarterly provision, allowance for loan losses and net charge offs at Coastal Credit for the third quarter 2008 through the third quarter 2010: Quarter Provision (in millions) Allowance for Loan Losses as a Percent of Finance Receivables Annualized Net Charge-offs as a Percent of Finance Receivables 3rd 2010 7.19% 5.21% 2nd 2010 7.33% 5.54% 1st 2010 7.42% 6.27% 4th 2009 7.44% 7.40% 3rd 2009 7.27% 7.62% 2nd 2009 7.19% 6.95% 1st 2009 7.24% 6.79% 4th 2008 7.45% 7.69% 3rd 2008 7.23% 7.94% This provision for estimated credit losses at Coastal Credit reflects management’s assessment of the reserves necessary for the current credit environment. CREDIT QUALITY The following tables set forth delinquency, charge-off and allowance levels for the Coastal Credit portfolio: Coastal Credit LLC Delinquency Rates Experienced - Finance Receivables (in thousands except percentages) September 30, June 30, September 30, $ % $ % $ % Finance receivables - gross balance $ $ $ Delinquencies: 30-59 days $ % $ % $ % 60-89 days % % % 90+ days % % % Total delinquencies $ % $ % $ % Coastal Credit LLC Allowance for Loan Losses - Finance Receivables (in thousands except percentages) Quarters Ended September 30, Nine Months Ended
